EXHIBIT 10.1
EXECUTION COPY


EMPLOYMENT AGREEMENT
 
 THIS EMPLOYMENT AGREEMENT dated as of September 8, 2011 between DONALD JONES,
residing at _______________ (“Executive”), and FREDERICK’S OF HOLLYWOOD GROUP
INC., a New York corporation having its principal office at 6255 Sunset
Boulevard, Hollywood, CA 90028 (“Company”).


 WHEREAS, the Company desires to employ Executive as its President and Chief
Operating Officer, and Executive desires to be employed by the Company as its
President and Chief Operating Officer, pursuant to the terms and conditions
herein set forth, superseding all prior agreements between the Company, its
subsidiaries and/or predecessors and Executive.


 IT IS AGREED:
 
1.           Employment, Duties and Acceptance.
 
1.1.           General.  During the Term (as defined herein), the Company shall
employ Executive as its President and Chief Operating Officer.  All of
Executive’s powers and authority in any capacity shall at all times be subject
to the direction and control of the Company’s Board of Directors (the “Board”)
and its Chief Executive Officer.  Executive shall report directly to the Chief
Executive Officer of the Company.  The Board or the Chief Executive Officer may
assign to Executive such general management and supervisory responsibilities and
executive duties for the Company or any subsidiary of the Company, including
serving as a director and/or officer, as are consistent with Executive’s status
as President and Chief Operating Officer.
 
1.2.           Full-Time Position.  Executive accepts such employment and agrees
to devote substantially all of his business time, energies and attention to the
performance of his duties hereunder.  Notwithstanding the foregoing, nothing
herein shall be construed as preventing Executive from (A) serving on corporate,
civic or charitable boards or committees consistent with the Company’s conflict
of interest policies and corporate governance guidelines in effect from time to
time, but in no event shall Executive serve on more than two (2) such boards and
committees without Board approval, (B) delivering lectures or fulfilling
speaking engagements with the prior approval of the Chief Executive Officer or
(C) making and supervising his personal investments, so long as such activities
listed in (A) through (C) above do not interfere with the performance of
Executive’s duties hereunder or violate the provisions of Section 6.4 hereof.
 
1.3.           Location.  Executive shall be based in New England.  Executive
shall undertake such travel, within or outside the United States, as is
reasonably necessary in the interests of the Company, as determined in the sole
discretion of the Chief Executive Officer of the Company.
 
 

--------------------------------------------------------------------------------

 
 
2.           Term.  The term of Executive’s employment hereunder commenced as of
August 22, 2011 and shall continue for a period of two (2) years until August
22, 2013 (“Term”), unless terminated earlier as hereinafter provided in this
Agreement, or unless extended by mutual written agreement of the Company and
Executive.  Unless the Company and Executive have otherwise agreed in writing,
if Executive continues to work for the Company after the expiration of the Term,
Executive’s employment thereafter shall be under the same terms and conditions
provided for in this Agreement, except that Executive’s employment will be on an
“at will” basis and the provisions of Section 4.4 shall no longer be in effect.
 
3.           Compensation and Benefits.
 
3.1.           Base Salary.  The Company shall pay to Executive a salary (“Base
Salary”) at the annual rate of $350,000, with such increases as may be
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board (“Committee”).  Executive’s compensation shall be paid in
equal, periodic installments in accordance with the Company’s normal payroll
procedures.
 
3.2.           Bonuses.
 
   (a)           Incentive Bonus.  In addition to Base Salary, for each of the
fiscal years ending July 28, 2012, July 27, 2013 and July 26, 2014, Executive
shall be eligible to earn a target annual incentive bonus of up to fifty percent
(50%) of Executive’s Base Salary (“Incentive Bonus”), which shall be based on
the Company and Executive achieving goals and objectives established by the
Chief Executive Officer and approved by the Committee for each fiscal year.  The
Incentive Bonus payable to Executive, if any, for the fiscal year ending July
26, 2014 shall be prorated to compensate Executive for the period from July 28,
2013 to August 22, 2013.  Any amounts due under this Section 3.2 shall be
payable to the Executive in accordance with the terms of an annual bonus plan
approved by the Committee.
 
   (b)           Discretionary Bonus.  Executive shall be eligible to receive
from time to time, upon the recommendation of the Chief Executive Officer, such
discretionary bonuses as the Committee, at its discretion, deems appropriate.
 
3.3.           Benefits.
 
   (a)           Executive shall be eligible to participate in the welfare
benefit plans, practices, policies and programs (including, but not limited to,
medical, dental, short and long-term disability, employee life, group life and
accidental death insurance plans and programs) and all savings and retirement
plans in accordance with the terms and conditions of such plans, policies and
programs maintained by the Company for its senior executives.
 
   (b)           Provided that Executive is eligible for life insurance, the
Company will maintain a life insurance policy on the life of Executive which
will provide a death benefit to Executive’s beneficiary in the amount of
$1,000,000.  During the Term, the Company will pay up to $5,000 per year for the
cost of the annual premium and Executive will pay the balance of the annual
premium.  Notwithstanding the foregoing, Executive hereby acknowledges that the
cost of premiums paid by the Company for such life insurance policy will be
considered taxable income for Executive in the year paid by the Company and will
be reported by the Company to the Internal Revenue Service as taxable income.
  
 
2

--------------------------------------------------------------------------------

 
 
   (c)           During the Term, the Company will, at its own cost and expense,
maintain a disability insurance policy which will provide a non-taxable benefit
of up to $10,000 per month payable to Executive until Executive attains the age
of 64.  Notwithstanding the foregoing, Executive hereby acknowledges that the
cost of premiums paid by the Company for such disability insurance policy will
be considered taxable income for Executive in the year paid by the Company and
will be reported by the Company to the Internal Revenue Service as taxable
income.
 
3.4.           Vacation.  Executive shall be entitled to four (4) weeks of paid
vacation during each calendar year and to a reasonable number of other days off
for religious and personal reasons in accordance with the Company’s policies and
procedures applicable to senior executives of the Company.
 
3.5.           Expenses.  The Company will pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by Executive in the conduct of the business of the Company
against itemized vouchers submitted with respect to any such expenses and
approved in accordance with customary procedures.
 
3.6.           Stock Options.
 
   (a)           As additional compensation for Executive entering into this
Agreement and agreeing to be bound by its terms and for the services to be
rendered by Executive hereunder, the Company hereby grants to Executive a
ten-year non-qualified option (“Option”) to purchase 150,000 shares of the
Company’s common stock, $.01 par value (“Common Stock”) under the Company’s 2010
Long-Term Incentive Equity Plan (“Plan”).
 
   (b)           The Option shall be evidenced by a Stock Option Agreement,
dated the date of this Agreement (“Grant Date”), in the form attached hereto as
Exhibit A.  The Option shall have an exercise price equal to the Fair Market
Value (as defined in the Plan) of a share of Common Stock on the Grant
Date.  Except as otherwise provided in the Stock Option Agreement, the Option
will vest in two equal annual installments of 75,000 shares on each of August
22, 2012 and August 22, 2013.  The Option shall expire on the day immediately
preceding the tenth anniversary of the Grant Date, subject to earlier
termination as provided in the Stock Option Agreement.
 
3.7.           Stock Grant.  The Company hereby grants to Executive an aggregate
of 80,000 shares of restricted stock under the Plan (“Stock Grant”), which shall
be evidenced by a Restricted Stock Agreement, dated the Grant Date, in the form
attached hereto as Exhibit B.  The shares of Common Stock associated with the
Stock Grant shall vest in equal two annual installments of 40,000 shares on each
of August 22, 2012 and August 22, 2013, provided that Executive is employed by
the Company on each such date.
 
4.           Termination.
 
4.1.       Death.  If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.6(a).
 
3

--------------------------------------------------------------------------------

 
 
4.2.       Disability.  The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for ninety (90) consecutive calendar days in any consecutive twelve
calendar month period.  Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(b).
 
4.3.       By Company for “Cause”.  The Company, by written notice to Executive,
may terminate Executive’s employment hereunder for “Cause.”  As used herein,
“Cause” shall mean: (a) the refusal, or failure resulting from the lack of good
faith efforts, by Executive to carry out specific directions of the Board or the
Chief Executive Officer which are of a material nature and consistent with
Executive’s then current status with the Company, or the refusal, or failure
resulting from the lack of good faith efforts, by Executive to perform a
material part of Executive’s duties hereunder; (b) the commission by Executive
of a material breach of any of the provisions of this Agreement; (c) fraud or
dishonest action by Executive in Executive’s relations with the Company or any
of its subsidiaries or affiliates, or with any customer or business contact of
the Company or any of its subsidiaries or affiliates (“dishonest” for these
purposes shall mean Executive knowingly making a material misstatement or
omission, or knowingly committing a material improper act, for Executive’s
personal benefit); or (d) the conviction of Executive of any felony or any crime
involving an act of moral turpitude.  Notwithstanding the foregoing, no “Cause”
for termination shall be deemed to exist with respect to Executive’s acts
described in clauses (a) or (b) above, unless the Company shall have given
written notice to Executive specifying the “Cause” with reasonable particularity
and, within thirty (30) calendar days after such notice, Executive shall not
have cured or eliminated the problem or thing giving rise to such “Cause;”
provided, however, that a repeated breach after notice and cure of any provision
of clauses (a) or (b) above involving the same or substantially similar actions
or conduct, shall be grounds for termination for “Cause” without any additional
notice from the Company.  Upon such termination, the Company shall pay to
executive the amount set forth in Section 4.6(c).
 
4.4.       By Employee for “Good Reason”.  The Executive, by written notice to
the Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior express
written consent:  (a) a substantial and material breach of this Agreement by the
Company; (b) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; or (c) a material and adverse change in Executive’s compensation and
benefits described in Section 3 of this Agreement with which Executive
disagrees.  Notwithstanding the foregoing, “Good Reason” shall not be deemed to
exist with respect to the Company’s acts described in clauses (a), (b) or (c)
above, unless the Executive shall have given written notice to the Company
specifying the Good Reason with reasonable particularity and, within thirty (30)
calendar days after such notice, the Company shall not have cured or eliminated
the problem or thing giving rise to such Good Reason; provided, however, that a
repeated breach after notice and cure of any provision of clauses (a), (b) or
(c) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for Good Reason without any additional notice from
the Executive.  Upon such termination, the Company shall pay to Executive the
amount set forth in Section 4.6(d).
 
4

--------------------------------------------------------------------------------

 
 
4.5.       By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause”.  Upon such termination, the Company shall
pay to Executive the amount set forth in Section 4.6(d).
 
4.6.       Compensation Upon Termination.
 
   (a)           Payment Upon Death.  In the event that Executive’s employment
is terminated pursuant to Section 4.1, the Company shall no longer be under any
obligation to Executive or Executive’s legal representatives pursuant to this
Agreement except for (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the date of termination, (ii) any Incentive Bonus which would
have become payable under Section 3.2 for the year in which the employment was
terminated, prorated by multiplying the full amount of the Incentive Bonus by a
fraction, the numerator of which is the number of “full calendar months” worked
by Executive during the year of termination and the denominator of which is 12
(a “full calendar month” is a month in which the Executive worked at least two
weeks), which Incentive Bonus will be calculated and paid after the Company’s
fiscal year end and in accordance with the Company’s customary procedures
(“Pro-Rated Bonus”), (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses for any year prior to the year
of termination, (iv) all valid expense reimbursements and (v) all accrued but
unused vacation pay.
 
   (b)           Payment Upon Disability.  In the event that Executive’s
employment is terminated pursuant to Section 4.2, the Company shall no longer be
under any obligation to Executive or Executive’s legal representatives pursuant
to this Agreement except for (i) the Base Salary due Executive pursuant to
Section 3.1 hereof through the date of termination, (ii) any Pro-Rated Bonus
which would have become payable under Section 3.2 for the year in which the
employment was terminated, which Pro-Rated Bonus will be calculated and paid
after the Company’s fiscal year end and in accordance with the Company’s
customary procedures, (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses for any year prior to the year
of termination, (iv) all valid expense reimbursements; and (v) all accrued but
unused vacation pay.
 
   (c)           Payment Upon Termination by the Company For “Cause”.  If the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to the Executive hereunder, except the
Company shall pay to Executive the Base Salary, all valid expense reimbursements
and all unused vacation pay required by law through the date of termination.
 
   (d)           Payment Upon Termination by Company Without Cause, by Executive
for “Good Reason” or Following Expiration of Term.  In the event that
Executive’s employment is terminated pursuant to Section 4.4 or 4.5, or if the
Company does not continue Executive’s employment at the end of the Term and
thereafter upon terms substantially similar to the terms of this Agreement
(excluding the commitment to offer employment for a specified term), then (i)
the Company will pay Executive (A) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses, if any; (B) all valid expense
reimbursements; and (C) all accrued but unused vacation pay, and, provided
Executive enters into a fully effective Release Agreement in the form prescribed
by the Company, (ii) the Company will pay, in the manner set forth below, as
severance to Executive, an amount equal to sum of: (A) the Base Salary due
Executive pursuant to Section 3.1 hereof to be paid in accordance with customary
payroll procedures for a period of: three (3) months from the date of
termination if such date is prior to January 31, 2012; four (4) months from the
date of termination if such date is between February 1, 2012 and August 22,
2012; or six (6) months from the date of termination if such date is after
August 22, 2012; and (B) any Pro-Rated Bonus which would have become payable
under Section 3.2 for the year in which the employment was terminated, which
Pro-Rated Bonus will be calculated and paid after the Company’s fiscal year end
and in accordance with the Company’s customary procedures.
 
 
5

--------------------------------------------------------------------------------

 
 
4.7.           Resignation as Director Upon Termination of Employment.  If
Executive’s employment hereunder is terminated for any reason, and Executive is
serving as a director of the Company or any of its subsidiaries at the time of
termination, then Executive shall, at the Company’s request, resign as a
director of the Company and all of its subsidiaries, effective upon the
occurrence of such termination.
 
5.           Executive Indemnity.  The Company agrees to indemnify Executive and
hold Executive harmless against all costs, expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities (other than settlements
to which the Company does not consent, which consent shall not be unreasonably
withheld) (collectively, “Losses”) reasonably incurred by Executive in
connection with any claim, action, proceeding or investigation brought against
or involving Executive with respect to, arising out of or in any way relating to
Executive’s employment with the Company or Executive’s service as a director of
the Company; provided, however, that the Company shall not be required to
indemnify Executive for Losses incurred as a result of Executive’s intentional
misconduct or gross negligence (other than matters where Executive acted in good
faith and in a manner he reasonably believed to be in and not opposed to the
Company’s best interests).  Executive shall promptly notify the Company of any
claim, action, proceeding or investigation under this paragraph and the Company
shall be entitled to participate in the defense of any such claim, action,
proceeding or investigation and, if it so chooses, to assume the defense with
counsel selected by the Company; provided that Executive shall have the right to
employ counsel to represent Executive (at the Company’s expense) if Company
counsel would have a “conflict of interest” in representing both the Company and
Executive.  The Company shall not settle or compromise any claim, action,
proceeding or investigation without Executive’s consent, which consent shall not
be unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith.  The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation, provided Executive first enters
into an appropriate agreement for repayment of such advances if indemnification
is found not to have been available.
 
6.           Protection of Confidential Information; Non-Solicitation.
 
6.1.           Acknowledgement.  Executive acknowledges that:
 
  (a)           As a result of his employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries and affiliates (referred to
collectively in this Section 6 as the “Company”), including, without limitation,
financial information, designs and other proprietary rights, trade secrets and
“know-how,” customers and sources (“Confidential Information”).
 
 
6

--------------------------------------------------------------------------------

 
  
  (b)           The Company will suffer substantial damage which will be
difficult to compute if, during the period of Executive’s employment with the
Company or thereafter, Executive should divulge Confidential Information.
 
   (c)           The provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company.
 
6.2.           Confidentiality.  Executive agrees that he will not at any time,
either during the Term or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with, or prior retention by, the Company, except: (i) in the course
of performing his duties hereunder; (ii) with the Company’s express written
consent; (iii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder; or (iv) where required to be disclosed by court order, subpoena or
other government process.  If Executive shall be required to make disclosure
pursuant to the provisions of clause (iv) of the preceding sentence, Executive
promptly, but in no event more than two (2) business days after learning of such
subpoena, court order, or other government process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company’s expense, Executive shall:  (a) take all reasonably necessary and
lawful steps required by the Company to defend against the enforcement of such
subpoena, court order or other government process and (b) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.
 
6.3.           Documents.  Upon termination of employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which Executive may then possess or have under Executive’s control;
provided, however, that Executive shall be entitled to retain copies of such
documents reasonably necessary to document Executive’s financial relationship
(both past and future) with the Company.
 
6.4.           Non-Solicitation.  During the period commencing on the date
hereof and ending on the date which is one year after the date upon which
Executive’s employment hereunder is terminated, Executive, without the prior
written permission of the Company, shall not, anywhere in the world, (i) employ
or retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company at any time within 180 days
prior to the termination of Executive’s employment; or (ii) solicit, interfere
with, or endeavor to entice away from the Company, for the benefit of any
person, firm or corporation engaged in any business which is directly or
indirectly in competition with the Company, any of its customers or other
persons with whom the Company has a contractual relationship.
 
7

--------------------------------------------------------------------------------

 
 
6.5.           Injunctive Relief.  If Executive commits a breach, or threatens
to commit a breach, of any of the provisions of Sections 6.2, 6.3 or 6.4, the
Company shall have the right and remedy to seek to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company.  The rights and remedies enumerated in this Section 6.5 shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or equity.  In connection with any legal action or proceeding
arising out of or relating to this Agreement, the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the other party for
the reasonable attorneys’ fees and costs incurred by the prevailing party.
 
6.6.           Modification.  If any provision of this Section 6 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
6.7.           Survival.  The provisions of this Section 6 shall survive the
termination of this Agreement for any reason.
 
7.           Miscellaneous Provisions.
 
7.1.           Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 7.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.



 
If to Executive:
 
Mr. Donald Jones
 
 
   
  
       
If to the Company:
 
Frederick’s of Hollywood Group Inc.
 
6255 Sunset Boulevard, 6th Floor
 
Hollywood, CA 90028
 
Attn:  General Counsel
     
With a copy to:
 
Graubard Miller
 
The Chrysler Building
 
405 Lexington Avenue
 
New York, New York 10174
 
Attn: David Alan Miller, Esq.
 
Fax No.: (212) 818-8881

 
 
8

--------------------------------------------------------------------------------

 
 
7.2.           Entire Agreement; Waiver.  This Agreement, the Stock Option
Agreement and the Restricted Stock Agreement set forth the entire agreement of
the parties relating to the employment of Executive and are intended to
supersede all prior negotiations, understandings and agreements.  No provisions
of this Agreement, the Stock Option Agreement or the Restricted Stock Agreement
may be waived or changed except by a writing by the party against whom such
waiver or change is sought to be enforced.  The failure of any party to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce such provision.
 
7.3.           Governing Law.  All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
7.4.           Binding Effect; Nonassignability.  This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the
Company.  This Agreement shall not be assignable by Executive, but shall inure
to the benefit of and be binding upon Executive’s heirs and legal
representatives.
 
7.5.           Severability.  Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.
 
7.6.           Section 409A.  This Agreement is intended to comply with the
provisions of Internal Revenue Code Section 409A (“Section 409A”).  To the
extent that any payments and/or benefits provided hereunder are not considered
compliant with Section 409A, the parties agree that the Company shall take all
actions necessary to make such payments and/or benefits become compliant.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 

 
/s/ Donald Jones
 
DONALD JONES
     
FREDERICK’S OF HOLLYWOOD GROUP INC.
       
By:
/s/ Thomas J. Lynch
   
 Thomas J. Lynch
   
 Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 
 